Citation Nr: 0011714	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-23 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right ear 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's spouse, and the veteran's nephew


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the RO in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  By a decision entered in February 1963, VA disallowed a 
claim of service connection for a right ear disorder.

2.  New evidence has been received since the time of the last 
final disallowance which is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The record contains competent evidence indicating that 
the veteran has a current right ear disorder which was 
incurred in or aggravated by active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a right ear disorder.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156, 3.303, 3.306, 20.1103 
(1999).

2.  The claim of service connection for a right ear disorder 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection should be 
granted for a right ear disorder.  He concedes that he had 
problems with a "running" right ear as a child.  However, 
he says that those difficulties resolved within a few years, 
and that his ear had not drained for several years prior to 
military enlistment.  He contends that his current right ear 
difficulties can be attributed to acoustic trauma in service.

By a decision entered in February 1963, VA disallowed a claim 
of service connection for a right ear disorder.  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the last 
final disallowance.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In the present case, the evidence received since the time of 
the last final disallowance includes a VA treatment record, 
dated in May 1994, which indicates that the veteran's right 
ear difficulties "should be [service-connected] based upon 
history."  The evidence also includes a report from Semo 
Otolaryngology - Head & Neck Surgery, Inc., dated in May 
1998, which suggests that the veteran has a sensorineural 
hearing loss associated with noise exposure in service.
 
The Board finds that these two pieces of evidence are both 
new and material.  The evidence was not available for VA 
review in February 1963, and is neither cumulative nor 
redundant of the evidence then of record.  Moreover, inasmuch 
as the evidence is competent, and suggests that the veteran's 
current right ear difficulties may have been incurred in 
service, the Board is satisfied that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The claim is 
therefore reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a right ear disorder is well grounded.  
The record clearly shows that the veteran was treated for a 
right ear disorder during service.  In addition, the reports 
from VA and Semo Otolaryngology, cited above, suggest that he 
has a current right ear disorder which was incurred in active 
military service.  It is the Board's conclusion, therefore, 
that the requirements for a well-grounded claim have been 
satisfied.  Consequently, to this extent, the appeal is 
granted.



ORDER

The claim of service connection for a right ear disorder is 
reopened; to this extent, the appeal is granted.

The claim of service connection for a right ear disorder is 
well grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for a right ear disorder is well grounded.  
Consequently, because the claim is well grounded, VA has a 
duty to assist the veteran in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the May 1994 VA treatment record, and 
the May 1998 report from Semo Otolaryngology, although 
sufficient to make the veteran's claim well grounded, do not 
provide an adequate basis for a grant of service connection.  
This is so because it is unclear whether the conclusions 
offered in those reports were based on a thorough review of 
the available evidence.  Neither report, for example, makes 
any reference to X-rays in service which were interpreted to 
reveal a chronic sclerosing mastoiditis, probably "dat[ing] 
back to childhood."  Nor do the reports comment on the 
significance, if any, of the veteran's statement during a 
period of hospitalization in 1941 (more than a year prior to 
a claimed episode of acoustic trauma in January 1943) to the 
effect that he could not hear as well in his right ear as in 
his left.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the recent reports 
are unsatisfactory in this regard, and because the veteran 
has not been afforded an examination by VA aimed at assessing 
the etiology of the condition(s) in question, a remand is 
required.  38 C.F.R. §§ 3.326, 19.9 (1999).

A remand is also required so that an effort can be made to 
obtain additional records pertinent to the veteran's claim.  
An application for VA compensation, dated in December 1945, 
indicates that the veteran received treatment for his right 
ear from a Dr. R. C. Rush in San Fernando, California.  In 
addition, the veteran's spouse testified during a Board 
hearing held at the RO in February 2000 that the veteran had 
been seen by a "Dr. Scheie" in Memphis, and "by the doctor 
in California that Reagan went to."  The records of such 
treatment are not in the file.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right ear that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to obtain the records from Dr. R. 
C. Rush, "Dr. Sheie," and "the doctor 
in California that Reagan went to," and 
should ensure that all recent records of 
VA treatment have been obtained for 
review.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

		2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for an ear 
examination.  The examiner should 
examine the veteran, perform any 
necessary testing, and conduct a 
thorough review of the claims folder.  
The examiner should identify each and 
every disorder currently affecting the 
veteran's right ear.  The examiner 
should then provide opinions on the 
following questions, as to each such 
disorder identified:

	a.  Is it at least as likely as not that 
the currently shown disorder is related 
to disability for which the veteran was 
treated in service?

	b.  If the answer to the question (a) 
above is yes, is it at least as likely 
as not that the disability giving rise 
to the current disorder had its origin 
in service, or is it absolutely clear 
that the disability pre-existed the 
veteran's military service?

	c.  If the answer to question (b) above 
is that it is absolutely clear that the 
disability in question pre-existed 
service, does it appear (is it at least 
as likely as not) that the disability 
underwent an increase in severity during 
service?

		d.  If the answer to question (c) above 
is that it is at least as likely as not 
that the disability in question 
underwent an increase in severity during 
service, is it at least as likely as not 
that the disability worsened beyond the 
natural progression of the condition, or 
is it absolutely clear that any 
worsening in service was the result of 
the condition's natural progress?

		A complete rationale for all opinions 
should be provided, with reference to 
service records, post-service treatment 
reports, medical treatises, and other 
evidence, as appropriate.

		3.  The RO should thereafter take 
adjudicatory action on the reopened 
claim of service connection for a right 
ear disorder.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



